UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6890


WILLIAM DOUGLAS HAMPTON,

                Petitioner – Appellant,

          v.

FEDERAL CORRECTIONAL COMPLEX; ERIC D. WILSON, Warden;
MAURICE DANZEY, Associate Warden; L. HUMPHREY, Recreation
Supervisor; R. SPEARS, Education Supervisor; R. HUTCHINGS,
Associate    Warden;   D.    DICOCCO,    Health   Services
Administration; M. REYNOLDS, Director of Psychology; P.
HILLETEWORK, Mid-Level Practitioner; S. HARRIS, Legal
Administrator; A. LEWIS, Associate Warden; K. KIDDY, Unit
A/B Manager,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:15-cv-00464-CMH-TCB)


Submitted:   September 10, 2015            Decided:   October 5, 2015


Before DUNCAN, DIAZ, and HARRIS, Circuit Judges.


Vacated and remanded with instructions by unpublished per curiam
opinion.


William Douglas Hampton, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       William Douglas Hampton appeals the district court’s order

denying relief on his motion to present evidence.                                    The district

court construed Hampton’s motion as a 28 U.S.C. § 2241 (2012)

petition and dismissed it because the relief Hampton sought was

not cognizable under § 2241.                         While the district court’s legal

analysis         regarding         § 2241      was    correct,       we    conclude     from     our

review of the record that Hampton was attempting to file his

motion          as   part     of     his   ongoing        declaratory       judgment      action, *

rather than as a new § 2241 action.                          We therefore grant leave to

proceed in forma pauperis, vacate the district court’s order,

and remand with instructions to strike the § 2241 action, No.

1:15-cv-00464,                from       the    district           court’s       docket      after

transferring            all    of       Hampton’s        motions    to    the   docket      of   his

pending          declaratory         judgment        action,       No.    1:15-cv-00318.          We

express no opinion regarding the merits of the latter case.                                       We

deny       as    moot    all       of    Hampton’s        motions    filed      in   this   court,

including his motions for declaratory judgment, for discovery,

to enjoin, to raise a judicial question, to present exhibits,

and to present government grievances.                               We dispense with oral

argument because the facts and legal contentions are adequately



       *
       See Hampton v. Fed. Corr. Complex Petersburg, No. 1:15-cv-
00318-CMH-TCB (E.D. Va.).



                                                     2
presented in the materials before this court and argument would

not aid the decisional process.



                           VACATED AND REMANDED WITH INSTRUCTIONS




                                  3